Exhibit 99.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Annual Report on Form 10-K of Selkirk Cogen Partners, L.P. for the year ended December 31, 2002, I, Thomas E. Legro, Vice President, Controller and Chief Accounting Officer of JMC Selkirk, Inc., as Managing General Partner of Selkirk Cogen Partners, L.P., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: (1) such Annual Report on Form 10-K for the year ended December 31, 2002, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in such Annual Report on Form 10-K for the tear ended December 31, 2002, fairly presents, in all material respects, the financial condition and results of operations of Selkirk Cogen tartners, L.P. March 28, 2003 /s/ THOMAS E. LEGRO Thomas E. Legro Vice President, Controller and Chief Accounting Officer JMC Selkirk, Inc.
